Case 1:20-mj-00312-JFA Document 10 Filed 12/14/20 Page 1 of 2 PagelD# 60

 

IN THE UNITED STATES DISTRICT COURT FOR

THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA )
V. Criminal No. 20-MJ-312-JFA

MATTHEW J. ERAUSQUIN,

a/k/a MATT HAMMOND, )

Defendant.

ORDER

This Court, having considered the First Motion of the United States, General Order 2020-
02, 03, 06, 07, 12, 16, 18, 19, 21, 22, and 23 of the United States District Court for the Eastern
District of Virginia, issued between March 13 and December 11, 2020, and the evolving public
health crisis behind those measures, hereby:

INCORPORATES the findings in General Orders 2020-02, 03, 06, 07, 12, 16, 18, 19, 21,
22, and 23, and

FINDS that under 18 U.S.C. § 3161(h)(7)(A), the interests of justice require an extension
of the time period set forth in 18 U.S.C. § 3161(b) for the return of an indictment in this case.
The Court has considered the circumstances of this case, the factors in § 3161(h)(7)(B), and the
findings in 2020-02, 03, 06, 07, 12, 16, 18, 19, 21, 22, and 23. The Court has temporarily
suspended trials until January 19, 2021, because of evolving emergency circumstances and to
help arrest the public-health threat posed by the spreading of the virus. Further, the Court has
urged limitations on all gatherings, including gatherings within our Courtrooms, to no more than

ten individuals whenever possible. The interests of justice outweigh the defendant’s interest in
Case 1:20-mj-00312-JFA Document 10 Filed 12/14/20 Page 2 of 2 PagelD# 61

speedy indictment in this case, and failure to grant such a continuance would not only make a
continuation of that proceeding impossible but result in a miscarriage of justice. Therefore,
IT IS ORDERED that the deadline to indict the defendant in this matter is hereby

extended to February 18, 2021.

Alexandria, Virginia /s/ yp

December /4 , 2020 Leonie M. Brinkema
United States District Judge
